MILLS, Judge,
dissenting.
I dissent.
Mrs. LaVicka received $821 monthly support. Social security contributed $200; a son contributed $107 plus a rent-free apartment valued at $300; a daughter contributed $107; and the deceased son contributed $107. The contribution of the deceased son amounted to 13% of the mother’s support.
The deputy’s finding of dependency was not supported by competent substantial evidence. The contribution of the deceased son was not substantial, rather, it was nominal. Mrs. LaVicka testified that her standard of living had not declined since she lost the support of her deceased son.
Under the criteria of MacDon Lumber Co. v. Stevenson, 117 So.2d 487 (Fla.1960), this claim should have been dismissed because Mrs. LaVicka failed to prove that substantial contributions were made by her son that enabled her to maintain her accustomed standard of living.